DETAILED ACTION
This office action is in response to amendments filed on 2/18/2022. Claims 1, 8, 15 are amended. The arguments presented put the application in condition for allowance. Claims 1-15 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendments to the independent claims 1, 8, 15 recite “wherein the type of the application is determined based on at least one of the first text corresponding to the user voice or the second text for responding to the user voice”. Shukla does not explicitly recite but Hoover (US 11016968 B1) teaches acquire information regarding a type of an application for providing an output speech. (Hoover: Col 15 ll 42-53 Shortlister component 241 may send [3c] the subset of applications and/or the determined probabilities to orchestrator 230. In various examples, to the extent that the natural language component 259, the dialog state manager 240, the core dialog manager 260, and/or other components of speech processing system 120 select an application to process the utterance (and/or input text), the natural language component 259, the dialog state manager 240, the core dialog manager 260, and/or other components of speech processing system 120 may select the application from the subset of applications and/or based on the probabilities determined by shortlister component 241, and (Col 9 ll 13-14 Each probability represents a likelihood that the particular application is appropriate to process the utterance.).
On page 9 the applicant argues:

    PNG
    media_image1.png
    344
    1206
    media_image1.png
    Greyscale

The examiner finds these arguments persuasive and the reasons for allowance are discussed below.

REASONS FOR ALLOWANCE
Claims 1-15 are allowed over the prior art on record.  The following is an examiner’s statement of reasons for allowance: The closest art that teaches the limitation “acquire parameter information for determining a style of an output speech corresponding to the second text based on information on a type of a plurality of text-to-speech (TTS) databases, the first text, the second text, and the type of the application for providing the output speech, identify a TTS database corresponding to the parameter information among the plurality of TTS databases” is  Shukla ([0059 For example, certain configurations related to a desired character for the agent device (a duck) may be accessed from, e.g., an open source database, that provides parameters (e.g., parameters to visually render the duck and/or parameters needed to render the speech from the duck) , and [([0091] For a deliverable form in a natural language, the text of the response may be used to synthesize a speech signal…For any response or part thereof, that is to be delivered in a non-verbal form(s), e.g., with a certain expression, the intended non-verbal expression may be translated into, e.g., via animation, control signals that can be used to control certain parts of the agent device (physical representation of the automated companion) to perform certain mechanical movement to deliver the non-verbal expression of the response, e.g., nodding head, shrug shoulders, or whistle. In some embodiments, to deliver a response, certain software components may be invoked to render a different facial expression of the agent device [response can have two components: verbal and non-verbal that are enabled via software]).  However, neither Shukla, nor any other cited references disclose the parameter information is obtained based on information on a type of a plurality of TTS databases, the first text, the second text, and the type of application for providing the output speech and using the obtained parameter information to determine a style of an output speech.    Furthermore, it would not have been obvious to one of ordinary skill in the art to modify the prior art in order to arrive at the claimed invention. Therefore, claims 1-15 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Kahn, et al. (US 20070244702 A1) teaches " [0010] One problem with prior speech recognition options is that they do not provide effective methods for correcting pattern recognition results, e.g., speech recognition text, by another operator, e.g., a second speaker, using the same or different pattern recognition program and saving training data for the respective speech user profiles for the first and second speakers. For instance, currently, when a second, redictating speaker corrects, modifies, or appends to text using speech recognition in a session file created by another user, the second speaker may open the original session file in the speech recognition application, select his or her (the second user's) speech user profile, dictate the correction, and save the text changes. The corrected session file has first speaker's speech input aligned to the corrected text and cannot use this audio-aligned text to train the second speaker's speech user profile. If the second speaker opens the primary speaker's speech user profile to dictate corrections, use of newly dictated audio-aligned text as training data would degrade the first user's profile. Consequently, in the prior art, one speech recognition user 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATHAR N PASHA whose telephone number is (408)918-7675.  The examiner can normally be reached on Monday-Thursday Alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ATHAR N PASHA/Examiner, Art Unit 2657                          

/HUYEN X VO/Primary Examiner, Art Unit 2656